DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 3/3/2022 has been entered. Claims 1-14, 16-30, 32 and 33 remain pending in the application and rejected. The amendments on claims overcome the rejection under 35 USC 112(b) set forth in the non-final office action mailed 9/3/2021.

Response to Arguments
Applicant’s arguments on pages 11-12 with respect to claims 1-14, 16-30, 32 and 33 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Rachamadugu (US Patent 10,200,246) in view of Carpenter (US PGPub 2017/0026416), and in further view of Cole (US PGPub 2018/0115551).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rachamadugu (US Patent 10,200,246) in view of Carpenter (US PGPub 2017/0026416), and in further view of Cole (US PGPub 2018/0115551).

Regarding claims 1, 17 and 33, Rachamadugu teaches a system (Rachamadugu, see abstract), comprising:
at least one data processor; and
at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising:
validating, by a validation engine, an execution plan that specifies one or more configurations to apply to an information technology infrastructure (Rachamadugu, see column 47 lines 7-11, The proposed plan, which can become a provisioning plan, provides a well-defined plan that can be evaluated to determine if the deployment criteria can be met. At 3226, proposed plan 3225 is evaluated), the validating comprising:
determining a structural validity of the one or more configurations associated with the execution plan (Rachamadugu, see column 45 lines 33-35 and column 47 lines 11-12, At 3226, proposed plan 3225 is evaluated, e.g., logic tested using debugger 2976. Plan debugger 2976 can be used to check for faults in a proposed provisioning plan prior to actual provisioning), the structural validity comprising a syntactic validity and a semantic validity of the one or more configurations (Rachamadugu, see column 45 lines 33-35 and column 47 lines 11-12, At 3226, proposed plan 3225 is evaluated, e.g., logic tested using debugger 2976. Plan debugger 2976 can be used to check for faults in a proposed provisioning plan prior to actual provisioning); and
in response to determining that the one or more configurations of the execution plan are structurally valid, determining whether the information technology infrastructure satisfies a first policy if the one or more configurations specified in the execution plan are applied to the information technology infrastructure (Rachamadugu, see column 47 lines 14-23, At 3227, the results of the evaluations can be compared with budget allotments and amounts of available entitlements to determine if the evaluation plan can be treated as a provisioning plan and, thus, implemented to provide the desired customer application. If the comparison is favorable, the evaluation plan is approved at 3228 and becomes the provisioning plan, which is then executed. If the comparison is unfavorable, at 3229, the may be rejected, e.g., sending the user back to the drawing board); and
in response to validating the execution plan, applying, to the information technology infrastructure, the one or more configurations specified in the execution plan, the one or more configurations being applied to the information technology infrastructure by provisioning, modifying, and de-provisioning the one or more resources at the information technology infrastructure (Rachamadugu, see column 47 lines 30-35, In the event the proposed plan is approved, it becomes (with or without modifications) the provisioning plan 2966. The customer application is provisioned during provisioning phase 3212 in accordance with provisioning plan 2966, resulting in the desired customer application, which is run (operated) at 3204).

Rachamadugu teaches the above yet fails to teach the syntactic validity determining whether the one or more configurations are free from typographical errors, syntax errors and/or formatting errors, the semantic validity determining whether the one or more configurations are free from semantic errors that prevent at least one of the one or more configurations from being processed according to the execution plan.
Then Carpenter teaches the syntactic validity determining whether the one or more configurations are free from typographical errors, syntax errors and/or formatting errors, the semantic validity determining whether the one or more configurations are free from semantic errors that prevent at least one of the one or more configurations from being processed according to the execution plan (Carpenter, see paragraph 0040, Any syntax or format errors found in the template may be reported by the parser which may terminate the flow. This object-based representation may then be written into the graph database (e.g., residing in the data repository 150) to be analyzed following the syntax and semantics of the CRO, with each written element tagged with the run_id and other tags representing the parser run and the template under analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rachamadugu with automated compliance checking through analysis of cloud infrastructure templates of Carpenter, because doing so would make Rachamadugu more efficient in providing authentication and accreditation processes having the elasticity or fluidity sufficient for modern cloud environments (Carpenter, seeparagraph 0004).

Rachamadugu in view of Carpenter teaches the above yet fails to teach each policy being configured to impose a limitation on one or more resources allocated by the one or more configurations.
Then Cole teaches each policy being configured to impose a limitation on one or more resources allocated by the one or more configurations (Cole, see paragraph 0083, When a provisioning request is received, one or more validate request modules within the application proxy 204 will execute, and will compare the request against the requirements of the provisioning policy, using rules such as executing code or scripts contained within the provisioning constraints against all or part of the provisioning request and evaluating the result of the execution, submitting all or part of the provisioning request to an external artifact or service and evaluating the result returned by the external artifact or service, validating the existence or absence of previous provisioning requests to the application proxy (which may include previous submission of the current provisioning request under a different proxy account), comparing various attributes of the provisioning request against restrictions or requirements for those attributes as defined in the resource provisioning policy (such attributes may include the type of resource requested, the source of the resource, the geographical location of the request, the date or time of the request), and/or comparing various attributes of the target environment against restrictions or requirements for those attributes (such attributes may include network connections, hardware, the geographical location of target cloud servers, the security classification of the target cloud servers, the existence of database or application with particular characteristics, firewall rules, the cost of running or deploying an application or service)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rachamadugu in view of Carpenter with proxy system for securely provisioning computing resources in cloud computing environment of Cole, because doing so would make Rachamadugu in view of Carpenter more efficient in provisioning policies defined in the proxy on requests for updates to the cloud computing environment, enabling greater data security (Cole, see paragraph 0012).

Regarding claims 2 and 18, Rachamadugu in view of Carpenter and Cole teaches wherein the validating of the execution plan further comprises:
in response to determining that the information technology infrastructure satisfies the first policy if the one or more configurations specified in the execution plan are applied to the information technology infrastructure, determining whether a running cost of the information technology infrastructure satisfies a cost quota if the one or more configurations specified in the execution plan are applied to the information technology infrastructure (Rachamadugu, see column 47 lines 14-23, At 3227, the results of the evaluations can be compared with budget allotments and amounts of available entitlements to determine if the evaluation plan can be treated as a provisioning plan and, thus, implemented to provide the desired customer application. If the comparison is favorable, the evaluation plan is approved at 3228 and becomes the provisioning plan, which is then executed. If the comparison is unfavorable, at 3229, the may be rejected, e.g., sending the user back to the drawing board).

Regarding claims 3 and 19, Rachamadugu in view of Carpenter and Cole teaches further comprising:
generating a user interface configured to display a result of validating the execution plan (Rachamadugu, see column 47 lines 21-23, If the comparison is unfavorable, at 3229, the may be rejected, e.g., sending the user back to the drawing board).

Regarding claims 4 and 20, Rachamadugu in view of Carpenter and Cole teaches wherein the user interface is further configured to display a first indication corresponding to the structural validity of the execution plan, a second indication of whether the execution plan violates the first policy, and a third indication of whether the execution plan satisfy the cost quota (Rachamadugu, see column 5 lines 11-16, a single-machine blueprint can be included, e.g., by reference, in a multi-machine blueprint. A user interface 138 provides for user-friendly access to blueprint editor 930, catalog 932, and deployment engine 934).

Regarding claims 5 and 21, Rachamadugu in view of Carpenter and Cole teaches wherein at least one configuration from the execution plan is created in and maintained at a workspace, and wherein the user interface is further configured to display a fourth indication identifying the workspace as being associated with a configuration violating the first policy and failing to satisfy the cost quota (Rachamadugu, see column 47 lines 14-23, At 3227, the results of the evaluations can be compared with budget allotments and amounts of available entitlements to determine if the evaluation plan can be treated as a provisioning plan and, thus, implemented to provide the desired customer application. If the comparison is favorable, the evaluation plan is approved at 3228 and becomes the provisioning plan, which is then executed. If the comparison is unfavorable, at 3229, the may be rejected, e.g., sending the user back to the drawing board).

Regarding claims 6 and 22, Rachamadugu in view of Carpenter and Cole teaches further comprising:
receiving, at the validation engine, a programming code-based representation of the first policy and the cost quota (Rachamadugu, see column 16 lines 54-56, The modifications can also include adding and removing components, adding and removing parameters, and modifying instructions or policies).

Regarding claims 7 and 23, Rachamadugu in view of Carpenter and Cole teaches wherein the programming code-based representation of the first policy and the cost quota is received from a client or retrieved from a repository (Rachamadugu, see column 16 lines 54-56, The modifications can also include adding and removing components, adding and removing parameters, and modifying instructions or policies).

Regarding claims 8 and 24, Rachamadugu in view of Carpenter and Cole teaches further comprising:
excluding, from the validation of the execution plan, a second policy in response to receiving, from a user at a client, an indication to override the second policy, the second policy being overridden further in response to determining that the second policy comprises a non-mandatory requirement (Rachamadugu, see column 47 lines 23-29, In some embodiments, a comparison failure may be remedied at 3230, e.g., by procuring additional entitlements or by changing a value selection made at 3223. If the remedy/procurement is successful, approval may be reached at 3228. Otherwise, the plan may be rejected at 3229 in which case deployment may be aborted).

Regarding claims 9 and 25, Rachamadugu in view of Carpenter and Cole teaches wherein the first policy and the second policy each impose at least one requirement with respect to security, user permission, resource allocation, and/or resource distribution at the information technology infrastructure (Rachamadugu, see column 46 lines 13-17, For example, at 3221, deployment policies are checked. Herein, “deployment policies” refers to policies that affect deployment of a blueprint. Each deployment policy includes a rule and an action. The rule determines to which blueprint or blueprints the policy applies).

Regarding claims 10 and 26, Rachamadugu in view of Carpenter and Cole teaches wherein the execution plan is generated based on one or more configuration files that include a programming code-based representation of the one or more resources at the information technology infrastructure (Rachamadugu, see column 22 lines 55-59, At 1602, a deployment plan is generated (as a first phase of the deployment process). The deployment may reflect features not called for by the blueprint itself, for example, features called for by an updated version of a blueprint or by deployment policies).

Regarding claims 11 and 27, Rachamadugu in view of Carpenter and Cole teaches wherein the programming code-based representation of the one or more resources is associated with a configuration language or a data interchange language (Rachamadugu, see column 4 line 65-column 5 line 3, Management system 104 includes a blueprint editor 130 for creating and updating blueprints 120. Once a blueprint has been developed and tested, it may be published to a catalog 132, from which it can be selected for use by a deployment engine 134 to implement and manage a customer application).

Regarding claims 12 and 28, Rachamadugu in view of Carpenter and Cole teaches further comprising:
pulling, from a version controller, the one or more configurations files in response to receiving, from a webhook at the version controller, a notification of the one or more configuration files being committed at the version controller (Rachamadugu, see column 6 lines 22-26, Inclusion (by reference to the web-tier blueprint 125) into e-commerce application blueprint 150 resulted in web-tier blueprint instance 12, which initially specified that the number of servers to be deployed was 4-16, following the values of the original web-tier blueprint 125).

Regarding claims 13 and 29, Rachamadugu in view of Carpenter and Cole teaches wherein the one or more resources include hardware resources, software resources, and network resources (Rachamadugu, see column 4 lines 27-36, To be more specific, the provider infrastructure 108 can be a datacenter or a group of datacenters. Common resources 112 can include buildings, utilities, etc. Allocable resources 110 can include hardware such as processors, memory, storage, and network bandwidth. Allocable resources can also include software such as operating systems, software utilities, security software, localizing software, and any other software, whether or not licenses are required. In addition, allocable resources can include virtual versions of hardware and software resources).

Regarding claims 14 and 30, Rachamadugu in view of Carpenter and Cole teaches wherein applying the one or more configurations achieves, at least partially, an information technology objective comprising support for one or more of a software application, a multi-tier software application, self-service clusters, a software demonstration, a disposable environment, software defined networking, a resource scheduler, and a multi-cloud deployment (Rachamadugu, see column 47 lines 30-35, In the event the proposed plan is approved, it becomes (with or without modifications) the provisioning plan 2966. The customer application is provisioned during provisioning phase 3212 in accordance with provisioning plan 2966, resulting in the desired customer application, which is run (operated) at 3204).

Regarding claims 16 and 32, Rachamadugu in view of Carpenter and Cole teaches wherein the validation engine further validates the execution plan by at least invoking an externally configured service to verify whether the execution plan satisfy one or more external policies and quotas, and wherein the validation engine receives, via an application programming interface (API), a result of the verification performed by the externally configured service (Rachamadugu, see column 6 line 65-column 7 line 7, As shown at FIG. 3, at this point the web-tier blueprint 125 includes an application programming interface (API) 301, web-tier parameters and indications 303, a reference 305 to the child blueprint 123, and instantiations of child parameters into the parent blueprint).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        
/HEE SOO KIM/Primary Examiner, Art Unit 2443